Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Withdrawn claims 8 and 10-20 are rejoined with the allowed claims.
Claim 19, lines 1-2: “each microchannel the metallic electrodes contains gold” has been changed to --the metallic electrodes contain gold--. 
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a PDMS microchannel having a depth of 107 microns with an oxygen plasma applied for 75 to 100 seconds as a hydrophilic surface treatment to form a treated microchannel, wherein the treated microchannel has a contact angle between 47.07° and 62.65° for a bodily fluid sample and is in the form of a spiral shape with a plurality of metallic nano interdigitated electrodes having an immobilized antibody and disposed within the treated microchannel and a nano circuit that measures capacitance via electrical change in the nano circuit.
The closest prior art is McAlpine et al. (US 2012/0156688) which teach a biochip device comprising a microchannel having a plurality of metallic interdigitated electrodes with an antibody disposed thereon and a nanocircuit incorporated to detect electrical properties of the electrodes.  McAlpine et al. fail to teach the depth of the microchannel being 107 microns, a hydrophilic oxygen plasma treatment that forms a contact angle between 47.07° and 62.65° with a bodily fluid, the microchannel having a spiral shape and the interdigitated electrodes being nano interdigitated electrodes.
Wu et al. (US 2007/0122819) teach a hydrophobic PDMS channel having a hydrophilic surface modification and a spiral microchannel shape.  Wu et al. fails to teach the microchannel having a depth of 107 microns, a hydrophilic surface modification being an oxygen plasma treatment applied for a duration of 75 to 100 seconds to form a treated microchannel that forms a contact angle between 47.07° and 62.65° with a bodily fluid sample.  Wu et al. also fail to teach the microchannel having metallic nano interdigitated electrodes.
Kartalov et al. (US 2010/0267162) a PDMS microchannel having a hydrophilic surface treatment formed by oxygen plasma treatment.  Kartalov et al. fail to teach the oxygen plasma treatment applied between 75 to 100 seconds such that the channel forms a contact angle of 47.07° and 62.65° with a bodily fluid sample and the microchannel having a depth of 107 microns.
	Uhrich (US 2007/0269883) teaches a hydrophobic PDMS substrate having a hydrophilic oxygen plasma treatment that lowers the contact angle of a fluid.  Uhrich fails to teach the treatment applied for 75 to 100 seconds to a microchannel having a depth of 107 microns and forming a contact angle between 47.07° and 62.65° with a bodily fluid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELANIE BROWN/Primary Examiner, Art Unit 1641